                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

PEDRO OROZCO, #K-58570,                           )
                                                  )
                       Plaintiff,                 )
                                                  )
       vs.                                        )       Case No. 18-cv-2165-NJR
                                                  )
KEVIN KINK,                                       )
CODY PIPER,                                       )
SLOAN,                                            )
BAKER,                                            )
CLARK,                                            )
CRAWFORD,                                         )
PATTY THULL,                                      )
and JOHN R. BALDWIN,                              )
                                                  )
                       Defendants.                )

                             MEMORANDUM AND ORDER
ROSENSTENGEL, Chief Judge:

       This matter is now before the Court for preliminary review of the Second Amended

Complaint filed by Plaintiff Pedro Orozco on June 13, 2019. (Doc. 18, pp. 1-63). Plaintiff brings

this civil rights action pursuant to 42 U.S.C. § 1983 for deprivations of his constitutional rights at

Lawrence Correctional Center (“Lawrence”) in March and April 2018. Id. Plaintiff, who is

represented by counsel, seeks money damages, costs, and attorneys’ fees. Id. at p. 11.

        The Second Amended Complaint is subject to screening under 28 U.S.C. § 1915A. Section

1915A requires the Court to screen prisoner complaints and filter out non-meritorious claims. See

28 U.S.C. § 1915A(a). Any portion of a complaint that is legally frivolous or malicious, fails to

state a claim upon which relief may be granted, or asks for money damages from a defendant who

by law is immune from such relief must be dismissed. 28 U.S.C. § 1915A(b). The Second

Amended Complaint survives screening under this standard.


                                                  1
                                   Second Amended Complaint

       According to the Second Amended Complaint, Plaintiff endured inhumane conditions of

confinement at Lawrence in March and April 2018. (Doc. 18, pp. 1-63). He was placed in

segregation as punishment for a fight that was initiated by an inmate who had been sexually

harassing him for weeks. Id. Plaintiff describes filthy living conditions in a waste-ridden and

insect-infested cell. Id. at pp. 2, 6-7. He developed marks, welts, bug bites, and puss-filled bumps

on his skin. Id. at p. 2. For fifteen days in April 2018, Plaintiff lived in total darkness while bugs

crawled on his body and into his food. Id.at p. 7. Despite his repeated pleas for help, Defendants

refused to address these conditions or move Plaintiff to a nearby vacant cell. Id. Instead, they

punished him for refusing housing with a known homosexual inmate and called him a “snitch”

after he filed a complaint against an officer (Crawford). Id. at pp. 5-7.

       Plaintiff identifies a single claim in the Second Amended Complaint, which was originally

referred to as “Count 3” in the Order Dismissing Complaint (Doc. 7, p. 4):

       Count 1:        Eighth Amendment claim against Defendants for subjecting
                       Plaintiff to unconstitutional conditions of confinement by placing
                       him in a dark and filthy segregation cell in March and/or April 2018.

The parties and the Court will use this designation in all future pleadings and orders, unless

otherwise directed by this Court. Any claim not identified above but implicated by the allegations

in the Second Amended Complaint are considered dismissed without prejudice from this action.

       In evaluating an Eighth Amendment claim, the Court conducts an objective and a

subjective inquiry. Farmer v. Brennan, 511 U.S. 825, 834 (1994). The objective inquiry requires

the Court to consider whether the alleged deprivation is “sufficiently serious.” Id. The subjective

inquiry focuses on whether the defendants acted with deliberate indifference. Id. at 837. The

conditions Plaintiff describes are objectively, sufficiently serious. Knight v. Wiseman, 590 F.3d



                                                  2
458, 463 (7th Cir. 2009) (shelter, bedding, cleaning supplies, and hygiene items are among life’s

necessities). The response of Defendants—who ignored, punished, and/or harassed Plaintiff for

seeking a remedy for the conditions—supports a claim of deliberate indifference against them.

Accordingly, the Eighth Amendment claim survives preliminary review against all individuals

named as defendants. Plaintiff did not replead the First Amendment retaliation claim or Fourteenth

Amendment due process claim, initially designated as Counts 1 and 2 in the Order Dismissing

Complaint. (See Doc. 7, pp. 3-4). Both claims are considered dismissed without prejudice.

                                           Disposition

       IT IS ORDERED that the Second Amended Complaint (Doc. 18) survives screening

pursuant to 28 U.S.C. § 1915A. COUNT 1 will proceed against all of the defendants. The First

Amendment retaliation claim and Fourteenth Amendment due process claim, designated as Counts

1 and 2 respectively in the Order Dismissing Complaint, remain dismissed without prejudice.

       IT IS ORDERED that as to COUNT 1, the Clerk of Court shall prepare for Defendants

KINK, PIPER, SLOAN, BAKER, CLARK, THULL, BALDWIN, and CRAWFORD:

(1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6

(Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the

Second Amended Complaint (Doc. 18), and this Memorandum and Order to Defendants’ place of

employment as identified by Plaintiff. If a Defendant fails to sign and return the Waiver of Service

of Summons (Form 6) to the Clerk within 30 days from the date the forms were sent, the Clerk

shall take appropriate steps to effect formal service on that Defendant, and the Court will require

the Defendant to pay the full costs of formal service, to the extent authorized by the Federal Rules

of Civil Procedure.

       If a Defendant can no longer be found at the work address provided by Plaintiff, the



                                                 3
employer shall furnish the Clerk with that Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or formally effecting service. Any documentation of the address shall be retained

by the Clerk. Address information shall not be maintained in the court file or disclosed.

        Defendants are ORDERED to timely file an appropriate responsive pleading to the Second

Amended Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant

to Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merits Review Order.

        IT IS ORDERED that this entire matter be REFERRED to a United States Magistrate

Judge for disposition, as contemplated by Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), should

all the parties consent to such a referral.

        If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, notwithstanding

the fact that he was granted leave to proceed in forma pauperis. 28 U.S.C. § 1915(f)(2)(A).

        Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

        IT IS SO ORDERED.

        DATED: July 18, 2019
                                                     _____________________________
                                                     NANCY J. ROSENSTENGEL
                                                     Chief U.S. District Judge

                                                 4
                                        Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                 5
